PCIJ_AB_40_GermanMinoritySchools_DEU_POL_1931-05-15_ADV_01_NA_01_EN.txt. 22

DISSENTING OPINION BY COUNT ROSTWOROWSKI.
[Translation.]

Being, to my great regret, unable to concur in the conclusion
of the Advisory Opinion, I feel it my duty to use the right
given by Article 57 of the Statute and to append to the
Court’s opinion a statement of my own opinion.

The question referred to the Court in the terms of the
Council’s request only concerns one of the legal effects of the
Resolution of March r2th, 1927, namely, exclusion from
Minority schools and the question whether or not the fact
of such exclusion can now be invoked against the declarations
provided for in Article 131, paragraph | 1, of the Geneva
Convention. |

In the reply to be given to the question defined in this
manner, I think that—without going into points of detail of
secondary importance raised in the course of the written or
oral proceedings—it is desirable and necessary only to concern
myself with two factors which I venture to regard as > relevant
and of fundamental importance:

1. The legal significance of the two Resolutions of the
Council of March 12th and December 8th, 1927, inasmuch
as they constitute the initial legal act the legal consequences
or effects of which have to be determined.

2. An examination of the relevant provisions from the
point of view of whether they can now be validly relied upon
to resist the free operation of these legal effects.

I.

With regard to the first point, I think it important to
remember that the Council had before -it the view - maintained
by the Polish Government that the exclusion or non-admission
to Minority schools of children speaking only Polish was. jus-

tified. This view was based on Article 69, paragraph 1, of
the Geneva. Convention, which compelled the Polish Govern:

22
DISSENTING OPINION BY COUNT ROSTWOROWSKI 23

ment to provide adequate facilities for ensuring that, in the
primary schools, instruction should be given to children of
such Polish nationals. through the medium of their own
language.

Now, the application of Article 69, paragraph | I—an article
of fundamental importance placed under the guarantee of the
League of Nations and containing the principle governing
the Minority school system—was thrown out of gear by the
operation of Article 131, paragraph 1—an article taken from
Division II of the Third Part of the same Convention and
belonging to the transitional school régime. This latter
provision established what may be called a technical method
for determining the language of a child or pupil, by giving
the persons legally responsible for a child’s education the
right to make a declaration on the subject, which declaration
was alone to enter into account and could not be verified
or disputed in any way by the school authorities. In the
opinion of the Court (see Judgment of April 26th, 1928,
Collection of Judgments, Series A., No. 15, p. 34), the pro-
hibition of verification and dispute has as its object, not the
substitution of a new principle for that which, in the nature
of things and according to the provisions of the Minorities
Treaty, determines membership of a racial, linguistic or religious
minority, but solely the avoidance of the disadvantages—
particularly great in Upper Silesia—which would arise from
a verification or dispute on the part of the authorities as
regards such membership.

The application of Article 60, paragraph 1—the fundamental
article—was thrown out of gear by the operation of Article 131,
paragraph 1—an article of secondary importance because the
latter did not offer the smallest guarantee against declarations
not in accordance with the facts and thus left open a door
whereby children who in fact spoke Polish only might gain
admittance to Minority schools.

It was partly to remedy the inconvenience alluded to that
the Resolution of March 12th, 1927, was unanimously adopted,
the representatives of the Governments signatories of the
Geneva Convention participating in the vote. .

Whilst terminating the appeal proceedings in paragraph I
of the Resolution, the Council, in paragraphs II, III, IV and

23
DISSENTING OPINION BY COUNT ROSTWOROWSKI 24

V moreover approved an agreement or arrangement concluded
between the two Governthénts mentioned thanks to the media-
tory action of the Council and under the auspices of the
League of Nations. The two Governments, which were the
Parties to this agreement, were covered, in so far as they were
concerned, by the terms of paragraph III of the Final Proto-
col of the Geneva Convention: ‘‘The two contracting Parties
may, by mutual consent, amend or abolish all provisions of
the transitional régime.” In the case under consideration, there
was no question either of amending or abolishing any article
relating to the transitional régime, as moreover appears from
the final phrase of paragraph V of the Resolution of
March rath, 1927, according to which the arrangement “‘shall not
be interpreted as in any way modifying the provisions of
that Convention’. It is nevertheless true that the Council,
in agreement with the two Governments, though leaving intact
the terms of the Convention, sanctioned a departure from. its
terms in a series of concrete cases, and this more particu-
larly with regard to Article 131, paragraph 1.

The character of the arrangement as a departure from the
terms of the Convention resulted less from the introduction
of an international system of language tests, which could not
be said to be excluded by the terms of that article, than
from the institution of a new decisive criterion for the admis-
sion or exclusion of children—a criterion which was to be applied,
notwithstanding the terms of Article 131, paragraph 1, which
laid down that account was only to be taken of the declara-
tions made by persons legally responsible for the education
of children.

The new criterion consisted in a test to be undergone before
the neutral expert appointed by the Council. Children failing
at the language test could not be admitted to the school.

Thus, outside but parallel to the normal system laid down
by the Convention and as a derogation from the latter, the
Council inaugurated a special system for a certain well-defined
category of children. |

The arrangement: provided for under paragraphs II, [I and
IV of the Resolution was, according to paragraph V, to.-be
regarded: as an exceptional measure designed to meet a de

24
DISSENTING OPINION BY COUNT ROSTWOROWSKI 25

facto situation not covered by the Geneva Convention. But
what to my mind prevents its being considered solely as an
expedient, is that it was also destined to give effect to an
idea which is set out at the beginning of paragraph II of
the Resolution as follows: “The Council considers. that it is
inexpedient to admit to Minority schools children who speak
only Polish.” All that follows the enunciation of this idea,
which reproduces’ Poland’s main contention, can and should,
in my view, be regarded as applying this idea.

Considered from the point of view of its purpose, the tests
were to bear upon the question whether a child spoke the
language of instruction of the Minority school sufficiently
well to be able to profit by attendance at that school.

Considered from the point of view of its immediate aim, i.e.,
the putting into practice of the idea formulated at the outset
of paragraph II, the tests were to serve as a ground for
excluding from Minority schools children devoid of an element-
ary knowledge of German, that is to say children belonging
to the category of those speaking Polish only.

Finally, considered from the standpoint of its function im
relation to Article 69, paragraph 1, the tests afforded direct evi-
dence that the German language, when in a given case a
child’s acquaintance with it fell below the standard indicated
to the expert, could not apparently be regarded as that child’s
own language—evidence which released the Polish Government
from the obligation to admit the child in question to a Minor-
ity school.

This exceptional system derogating from the ordinary one was,
from the outset, even understood to be temporary, but its
duration was not strictly defined. It was applied to. children
of the school year 1926-1927 and again to those of the
school year 1927-1928. In the absence of a proposal recom-
mending the application of the same system to children of
subsequent school years and in the consequent absence of a
further Council resolution, the tests were not continued. The
system ceased to serve as a source for the production of
fresh evidence by the expert originally appointed.

But the fact that the system itself has ceased to operate
does not—to my mind—by any means necessarily involve the

25
DISSENTING OPINION BY COUNT ROSTWOROWSKI 26

cessation of its legal effects and does not deprive the evidence
legally recorded in the past of any effect in the future. How-
ever temporary the exceptional system may have been, it
is certain that, besides the character of an expedient, it also
implicitly possessed an essential, protective character, in rela-
tion to the legal interest put forward by the Polish Govern-
ment in its claim. To my mind, it is difficult not to have
regard to the serious effort, on both sides, made to satisfy
this appeal to the real import of Article 69, paragraph 1.
To assume, for instance, that the tests which were continued
-until February, 1928, had ceased to be operative in May of
the same year, when the entries had to be made for the
school year 1928-1929, would accordingly perhaps be unduly
to undervalue the importance of this effort. |

It seems to me on the contrary that the maintenance of
the legal effects beyond the end of the school year 1927-1928
is justified in the first place by the consideration that the
main idea, to the carrying out of which the special system
was devoted, had by no means ceased to hold good when
the tests came to an end in February, 1928.

In the first place, the Council, on June gth, 1928, in
connection with a petition of the Deutscher Volksbund in
another case, did not fail, in a resolution in the vote on which
the representatives of the Governments which signed the
Geneva Convention participated, to make the following
statement : “The Council would point out that the difficulties
which have arisen in this matter are due to the fact that
many persons responsible for the education of children who
do not speak the language of the Minority have, never-
theless, requested that these children be admitted as pupils
in Minority schools. In. this connection, the Council would
refer to the opinion expressed in its Resolution of March 12th,
1927, to the effect that it is inexpedient to admit into Minor-
ity schools. children who speak only Polish....”’; thus, far
from disappearing, the idea which had governed the arrange-
ment of 1927 continued, in the view of the Council, to
constitute an important feature of the Minority school system.

In the second place, the President of the Mixed Commission,
in his opinion of February 15th, 1929, also expressed himself
to the same effect: “ apart from the question of law,

26
DISSENTING OPINION BY COUNT ROSTWOROWSKI 27

stress should be laid on the fact that pupils who do not
speak the Minority language should not, for educational
reasons, attend a Minority school, as their admission is not
in accordance with a true appreciation of the interests of
either the parents or the Minority school”. (Permanent Court,
Distr. 1858, p. 381.)

The maintenance of the legal effects beyond the date of
the disappearance of the system itself also seems to me to
be justified for the reason that if all value is denied to evi-
‘ dence already recorded by the method of direct investigation
and if children excluded from Minority schools are brought
under the system of indirect proof provided for by Article 131,
paragraph 1, these children will be exposed to the risk of
finding themselves sent, on the basis of declarations not in
accordance with the facts, to schools not meant for them.
The opinion of the President of the Mixed Commission shows
that this danger is by no means imaginary and that, on the
occasion of the entries for the school year 1928-1929, a large
number of declarations conflicting with the conclusions of
the expert were handed in. In view of this circumstance,
the President of the Mixed Commission abandoned the idea
of applying what he regarded as the strict law; made, as an
exceptional measure, strict law give way before considerations
based on equity and on a conciliatory school policy; and
decided to reject the declarations in question. (See Permanent
Court, Distr. 1858, p. 381.)

To summarize: an examination of the Resolution of
March 12th, 1927, and that of December 8th, in so far as the
latter continues the system of the former—an examination both
of the form and of the intention underlying the establishment
of the exceptional system-—leads, to my mind, to the conclusion
that it was right that the effects of that system should
continue after the system itself has ceased to operate—subject
only to the existence of legal provisions to the contrary
expressly indicating that these effects should not make them-
selves felt afterwards.

 

 

1 See the corresponding volume of Series C. of the Court's Publications.

- [Note by the .Registrar.]

4 27
DISSENTING OPINION BY COUNT ROSTWORCWSKI 28

Il.

Amongst the relevant provisions are the following:

I. The actual Resolution of March 12th, 1927, which however
contains no clause providing or prescribing that the results
of the tests ordered were to be entirely without operative
effect in years subsequent to that in which they were held.

2. The Resolution of December 8th, 1927, prescribing the con-
tinuation of the tests for children of the school year 1927-
1928, certainly contains a reservation to the effect that the
decision which the Court might give will decide whether
children who, as a consequence of these examinations, may be
transferred to Polish schools, are finally to be admitted to
Minority schools. In this hypothetical and conditional form,
the reservation quoted (leaving aside the tests provided for
the school year 1926-1927, to which it does not relate) cannot,
to my mind, directly affect the legal consequences even of
the tests contemplated therein. For it to have this result it
would have had to be immediately followed by a request
from the Council itself asking the Court for an advisory
opinion on this very question; failing a request by the Coun-
cil, another way of bringing the matter before the Court
remained open: namely, an application from the German
Government with a view to obtaining a judgment on the
same question, but the contents of this application were then
unknown and were entirely in the hands of the German
Government. But the reservation made the ultimate main-
tenance of exclusions—past or future—dependent, not on some
future judgment, xo matter what it was about or what its contents
were, but on a judgment deciding whether in certain circum-
stances the transfer of the children in question was possible.
Considered in itself and in relation to the whole mass of
children examined in the years 1927 and 1928, it was devoid
of any immediate effect upon the future consequences of the
exclusions decreed.

28
DISSENTING OPINION BY COUNT ROSTWOROWSKI 29

3. The German Application and the Court's judgment of April 26th,
1928. The Court’s judgment keeps within the limits of
the conclusions of the German Application. (See Case of the
German Government of December 31st, 1927, and the Applic- -
ation instituting proceedings of January 2nd, 1928, in the
Court’s Publications Series C., No. 14—II, pp. 87 and 89.)
The Application placed the dispute on a plane entirely different
from, that of the arrangement of March 12th and Decem-
ber 8th, and from that contemplated by the reservation of
December 8th, 1927: it was concerned solely with the inter-
pretation of Articles 74, 106 and 131 of the Geneva Convention,
and contained no reference whatever to the Council
Resolutions and their effects. Accordingly, the Court was not
in a position to concern itself with the exceptional system,
its intrinsic value and the duration of its effects. Still less
does the judgment contain anything regarding the transfer
contemplated by the reservation in the Resolution of Decem-
ber 8th, 1927. Owing to the silence observed in this respect
by the judgment of April 26th, 1928,—a silence due to the
contents of the Application instituting proceedings—neither
the judgment nor the reservation which had referred to it
beforehand, can, in my opinion, be invoked as legal impediments
to the continuance of the effects of the Resolutions of 1927.

4. Lastly, it remains to consider one legal source which
has been relied on in the course of the written and oral
proceedings: namely, the Convention of Geneva of 1922. In
regard to this, the question may be put as follows: Can this
Convention—as it has existed since its entry into force and as
construed, in respect of certain articles, by the judgment of
April 26th, 1928—be validly. invoked, simply because it exists,
to impugn the legal effects of the Resolutions of March 12th
and December 8th, 1927?

The reply, in my opinion, must be in the negative for
the following reasons:

The Convention of 1922 contains in Division II of Part III
the common, normal, ordinary law regarding the transitional

régime for Minority schools. The Court’s judgment, in fixing ~~

the meaning of some of its. articles, has not overstepped the
limits of this same ordinary law. Having regard to its declar-

29
DISSENTING OPINION BY COUNT ROSTWOROWSKI 30

atory character, it has neither supplemented nor modified
the Convention. The text of the Convention, as it existed
when concluded and as it was in the year 1927, when the
two Council Resolutions were adopted and when it in no
way prevented the conclusion of a valid exceptional arrange-
ment,—so it remained. in 1928 when the Court was called
upon to pass on the points left open by the Council and
referred to it by the German Government; and finally so it
remains now, and in this form it cannot in the future prevent
the conclusion by the signatories of the Convention—should
they see fit—under the.auspices of the League of Nations of
an agreement, compromise or arrangement either. identical or
similar or entirely different, which in its turn may depart’ in
regard to some point from a provision of the transitional
régime established ‘by this Convention. And, in my opinion,
it cannot do so because, being itself the common, normal,
ordinary law, it is incapable of preventing the arising of
exceptional law which, by definition, would be law derogating
from the ordinary law. Just as it appears difficult to me
to admit that the exceptional régime, which is essentially
a derogation from the ordinary, can, as regards its validity,
be discussed with reference to the provisions of the ordinary
law from which it is a valid derogation, so the same difficulty
arises when it is a question of invoking these provisions ‘of
ordinary law against the effects of an exceptional régime
conceived and built up on an entirely different legal basis.
However clear and emphatic the terms, meaning and operation
of Article 131, paragraph 1, may be in the field of ordinary
law, this article cannot on this account be invoked in the
domain of exceptional law, for there it ceases to operate.
The two régimes, general and special, derive their binding
effect from the same source, namely the consent of the
States concerned, the object of which is, in the one case,
the establishment of the ordinary law, and in the other the
creation of exceptions thereto.

(Signed) M. RosTwoRowskI.

30
